     5:19-cv-02495-JMC         Date Filed 07/29/21     Entry Number 127       Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              ORANGEBURG DIVISION

Paul Tarashuk, Personal Representative      )
of the Estate of Paul David Tarashuck,      )          Civil Action No.: 5:19-cv-02495-JMC
                                            )
                      Plaintiff,            )
                                            )
              v.                            )
                                            )
Orangeburg County, Orangeburg County        )
Emergency Medical Services, Danny           )
Rivers, Individually and in his Official    )
Capacity as the Director of Orangeburg      )
County Emergency Medical Services,          )
Orangeburg County Sheriff’s Office,         )              ORDER AND OPINION
Leroy Ravenell, Individually and in his     )
Official Capacity as the Sheriff of the     )
Orangeburg County Sheriff’s Office,         )
South Carolina Department of Public         )
Safety, Leroy Smith, Individually and in    )
his Official Capacity as the Agency         )
Director of the South Carolina Dept.        )
of Public Safety, Town of Santee, Joseph    )
Serrano, Individually and in his Official   )
Capacity as the Chief of Police of the      )
Town of Santee, Jamie D. Givens, Alison     )
K.B. Harmon, Clifford A. Doroski, Fred      )
D. Rice, Buist M. Smith, and Keith A.       )
Cline,                                      )
                                            )
                      Defendants.           )

       Before the court is a Motion for Summary Judgment filed by Defendants Orangeburg

County Sheriff’s Office (“OCSO”), Sheriff Leroy Ravenell in his individual capacity, and Clifford

A. Doroski (collectively, “OCSO Defendants”). (ECF No. 83.) Plaintiff filed a Response opposing

the Motion (ECF No. 104), to which OCSO Defendants replied (ECF No. 115).

       For the following reasons, the court GRANTS IN PART and otherwise DEFERS

RULING on the Motion for Summary Judgment. (ECF No. 83.) In particular, the court grants
     5:19-cv-02495-JMC          Date Filed 07/29/21      Entry Number 127         Page 2 of 6




summary judgment as to the claim brought under 42 U.S.C. § 1983 for “negligent

supervision/training” against Sheriff Ravenell in his individual capacity, as set forth in the Tenth

Cause of Action within the Complaint. (See ECF No. 1-5 at 67-69.) The court likewise dismisses

any Monell claim under section 1983 against OCSO and Sheriff Ravenell, to the extent they have

been brought.

       As brief background,1 a little before 6:00 a.m. on September 10, 2018, a vehicle hit and

killed Paul David Tarashuk (“Tarashuk”) while he was a pedestrian on I-95. (ECF No. 1-5 at 29

¶¶ 152-53.) The night before, near 11:00 p.m., a truck driver called 911 to report that a man, later

identified as Tarashuk, had climbed naked onto the trucker’s tractor trailer at an on-ramp; rode on

the catwalk while the truck traveled on I-95; detached “air lines” to the truck’s brakes, forcing the

truck to stop; and repeatedly attempted to enter the cab while the truck sat parked on the highway’s

shoulder.2 (See ECF Nos. 80-1 at 2-3; 94 at 3-4; 94-6 at 1-3.) Officers from three law enforcement

agencies eventually responded, questioned Tarashuk, and received incoherent, bizarre, and/or

inconsistent responses.3 (ECF No. 81-2 at 2.) EMS was requested, which later arrived at the scene

and began evaluating Tarashuk. (ECF No. 1-5 at 13 ¶ 65, 15 ¶ 76, 22 ¶ 119.) Around 2:00 a.m.

the next morning, a deputy dropped Tarashuk off at a gas station with no money, cell phone, or

identification, while wearing nothing but red shorts provided by the trucker. (See ECF No. 96-16

at 4.) Tarashuk found his way back to I-95 and died later that morning.

       Subsequently, Plaintiff’s Estate filed suit against the above-captioned Defendants. (See

ECF No. 1-5.) Defendants removed the matter to federal court in September 2019. (See ECF No.


1
  Additional background is available in the court’s prior Orders. (See ECF Nos. 118, 119.)
2
  The Complaint alleges Plaintiff was suffering from a schizophrenic event while traveling down
I-95 and was run off the road between 9:00 p.m. and 11:00 p.m. (ECF No. 1-5 at 10 ¶ 44-47.)
3
  Law enforcement and OCEMS were unaware of Plaintiff’s identity throughout their interactions
as he refused or was unable to state his full name and carried no identification.
                                                 2
     5:19-cv-02495-JMC           Date Filed 07/29/21       Entry Number 127         Page 3 of 6




1.) Primarily at issue is Plaintiff’s claims under section 1983 for negligent supervision and/or

training against Sheriff Ravenell in his individual capacity, as well as Monell claims against Sheriff

Ravenell and OCSO.

          Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to a judgment as a matter of law.” FED. R. CIV. P.

56(a). The moving party bears the initial burden of demonstrating that summary judgment is

appropriate; if the movant carries its burden, then the burden shifts to the non-moving party to set

forth specific facts showing that there is a genuine issue of material fact for trial. See Celotex Corp.

v. Catrett, 477 U.S. 317, 322-23 (1986).

          When considering a motion for summary judgment, the evidence of the non-moving party

is to be believed and all justifiable inferences must be drawn in favor of the non-moving party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). However, “[o]nly disputes over facts

that might affect the outcome of the suit under governable law will properly preclude the entry of

summary judgment.” Id. at 248. Further, to show that a genuine issue of material fact exists, the

non-moving party must set forth facts beyond “[t]he mere existence of a scintilla of evidence.” Id.

at 252. The non-moving party must present evidence sufficient to demonstrate that a reasonable

jury could return a verdict for the non-moving party in order to avoid summary judgment. See id.

at 248.

          A supervisory liability claim under section 1983 requires Plaintiff to demonstrate:

             (1) that the supervisor had actual or constructive knowledge that his subordinate was
             engaged in conduct that posed “a pervasive and unreasonable risk” of constitutional
             injury to citizens like the plaintiff; (2) that the supervisor’s response to that knowledge
             was so inadequate as to show “deliberate indifference to or tacit authorization of the
             alleged offensive practices”; and (3) that there was an “affirmative causal link” between
             the supervisor’s inaction and the particular constitutional injury suffered by the
             plaintiff.

                                                   3
     5:19-cv-02495-JMC         Date Filed 07/29/21      Entry Number 127         Page 4 of 6




           To satisfy the requirements of the first element, a plaintiff must show the following:
           (1) the supervisor’s knowledge of (2) conduct engaged in by a subordinate (3) where
           the conduct poses a pervasive and unreasonable risk of constitutional injury to the
           plaintiff. Establishing a “pervasive” and “unreasonable” risk of harm requires evidence
           that the conduct is widespread, or at least has been used on several different occasions
           and that the conduct engaged in by the subordinate poses an unreasonable risk of harm
           of constitutional injury.

Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994) (internal citations omitted).

       OCSO Defendants emphasize the Complaint does not sufficiently allege a claim for

negligent supervision or training under section 1983 against Sheriff Ravenell. (ECF No. 83-1 at

21-23.) Specifically, they claim the Complaint makes little mention of Sheriff Ravenell and

contains no “factual allegations showing any individual action” that Sheriff Ravenell personally

took to violate the constitution. (Id. at 21.) OCSO Defendants further insist there are simply no

allegations that “Sheriff Ravenell had actual knowledge that Doroski was engaging in conduct that

posed a pervasive and unreasonable risk of constitutional injury to Tarashuk[.]” (Id. at 22-23.)

OCSO Defendants also observe “there were no prior disciplinary issues with Doroski or prior

incidents similar to the present case that would provide Sheriff Ravenell notice that any OCS[O]

employee was engaging in conduct that posed a pervasive and unreasonable risk of constitutional

injury to Tarashuk.” (Id.) In response, Plaintiff simply notes that Sheriff Ravenell is responsible

for ensuring “the deputies follow the policies of the sheriff’s office.” (ECF No. 104 at 41.)

       Here, the section 1983 claim against Sheriff Ravenell is entitled to dismissal. Plaintiff’s

conclusory and unspecific assertions that Sheriff Ravenell, inter alia, “knew or should have known

of the necessity and opportunity for exercising control over Doroski’s conduct”; “failed to

adequately train and/or supervise Defendant Doroski”; and “authorized” or “ratified the wrongful

conduct of Defendant Doroski in regards to Mr. Tarashuk” are simply wholly inadequate to sustain

a claim for negligent supervision or training under section 1983. (See ECF No. 1-5 at 67-69.) As

                                                 4
     5:19-cv-02495-JMC           Date Filed 07/29/21     Entry Number 127         Page 5 of 6




OCSO Defendants point out, Plaintiff has not sufficiently demonstrated or alleged that Sheriff

Ravenell had constructive or actual knowledge of conduct undertaken by Doroski that posed “a

pervasive and unreasonable risk” of violating Plaintiff’s constitutional rights. Indeed, beyond the

allegations outlined above, there do not seem to be any other allegations that Sheriff Ravenell

personally undertook action to violate Tarashuk’s constitutional rights.

       Somewhat relatedly, Plaintiff also insists he has brought a Monell claim under section 1983

against OCSO and Sheriff Ravenell, apparently pointing to the allegations contained within the

Tenth Cause of Action in the Complaint (which is captioned as a section 1983 claim for “negligent

supervision/training”) for support. (ECF No. 104 at 41-42.) According to Monell,

       “Local governing bodies . . . can be sued directly under § 1983 for monetary,
       declaratory, or injunctive relief where . . . the action that is alleged to be
       unconstitutional implements or executes a policy statement, ordinance, regulation,
       or decision officially adopted and promulgated by that body’s officers.” Monell v.
       Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978). A plaintiff can make such a showing
       by demonstrating (1) an express or written policy, (2) the decisions of a person with
       policymaking authority, (3) a failure to properly train officers demonstrating a
       deliberate indifference to citizens’ rights, or (4) a practice that is so persistent it
       constitutes a custom or usage with the force of law. Lytle v. Doyle, 326 F.3d 463,
       471 (4th Cir. 2003).

Pratt-Miller v. Arthur, 701 F. App’x 191, 192-93 (4th Cir. 2017).

       Yet, even assuming Plaintiff has sufficiently plead a Monell claim under section 1983, it

must fail. First, as explained in the court’s prior Order, such a claim is barred by sovereign

immunity against OCSO and Sheriff Ravenell in his official capacity, in part because it is

undisputed they are considered “arms of the State.” (See ECF No. 122.) And second, to the extent

Plaintiff brings this claim against Sheriff Ravenell in his individual capacity—which is unclear to

the court—it would still fail.

       Whether a public entity has adopted an unconstitutional policy is relevant only
       when examining the basis for municipal liability under § 1983. This is, however,
       not the right question to ask when confronting a supervisor’s potential liability in
                                                 5
     5:19-cv-02495-JMC         Date Filed 07/29/21      Entry Number 127         Page 6 of 6




       his individual capacity. Rather, where the only remaining claims are against a
       public official in [his] individual capacity, to hold the official liable for [his]
       subordinate’s conduct, that conduct must meet the test for supervisory liability.

Pratt-Miller, 701 F. App’x at 193 (emphasis altered) (citing Mikkelsen v. DeWitt, 141 F. App’x

88, 90-91 (4th Cir. 2005)). As examined supra, Plaintiff not demonstrated that Sheriff Ravenell’s

conduct has met the test for supervisory liability.4 Thus, any Monell claim brought under section

1983 is consequently subject to summary judgment.

       Accordingly, after careful consideration, the court GRANTS IN PART and otherwise

DEFERS RULING on the Motion for Summary Judgment. (ECF No. 83.) In particular, the court

grants summary judgment as to the claim brought under section 1983 for “negligent

supervision/training” against Sheriff Ravenell in his individual capacity, as set forth in the Tenth

Cause of Action within the Complaint. (See ECF No. 1-5 at 67-69.) The court likewise dismisses

any Monell claim under section 1983 against OCSO and Sheriff Ravenell, to the extent such claims

have been brought.

       IT IS SO ORDERED.




                                                     United States District Judge
July 29, 2021
Columbia, South Carolina

4
  The court notes that, in any event, Plaintiff’s sole citation in support of his Monell claim is
inapposite. See Baynard v. Malone, 268 F.3d 228, 235 (4th Cir. 2001). There, the Fourth Circuit
decided a school principal had constructive knowledge of a risk to students when the supervising
principal previously observed the subordinate teacher let a student sit on his lap, and knew the
teacher “was very physical with his students” in general and “frequently took male students on
camping trips at which no other adults were present.” Id. at 235. The Fourth Circuit decided a jury
“could reasonably infer that [the principal’s] failure to respond to mounting evidence of potential
misconduct by [the teacher] exhibited deliberate indifference.” Id. at 236. In the instant case, no
such facts of a similar nature or magnitude related to Sheriff Ravenell’s knowledge have been
shown or alleged.
                                                  6
